Citation Nr: 1139369	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-32 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for lichen simplex chronicus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for lichen simplex chronicus and assigned a noncompensable rating, and denied entitlement to service connection for bilateral hearing loss, a right shoulder disability, and bronchitis.  The appellant perfected appeals with respect to the denial of service connection for bilateral hearing loss and the noncompensable rating assigned for lichen simplex chronicus, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held at the RO on March 24, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To Obtain Social Security Administration (SSA) Disability Records and to Afford the Veteran a New VA Examination. 

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board notes that there are conflicting medical opinions of record.  The June 2008 VA examination report notes that the Veteran's service entrance examination report shows that hearing loss was found; however, the service separation examination report shows essentially normal hearing.  Moreover, the Veteran denied hearing loss on the service separation report of medical history.  The examiner noted both in-service and post-service noise exposure, as well as a current diagnosis of hearing loss.  However, the examiner opined that there was no evidence that the Veteran's current hearing loss was incurred during service or that any pre-existing hearing loss was aggravated thereby.

The Veteran submitted a private physician's statement in April 2011, which indicates that noise exposure during service is the most likely cause of the Veteran's bilateral nerve loss.  Unfortunately, the examiner does not provide any rationale for the opinion, nor does the examiner address the findings of hearing loss at service entrance.

At the Travel Board hearing, the Veteran indicated that he never underwent any hearing test whatsoever at the time of service separation.  He also indicated that he was in receipt of SSA disability benefits for his hearing loss.  Those records are not contained in the claims file.  

The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA disability determination, as well as the medical records on which the decision was based.  As the request for SSA records may affect the claim of service connection for bilateral hearing loss, the claim must be remanded.

Regarding the claim for an increased initial rating for lichen simplex chronicus, the Board notes that at the March 2011 Travel Board hearing, the Veteran testified that his lichen simplex chronicus has gotten much worse since his last VA examination, which was conducted in June 2008.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In Ardison v. Brown, 2 Vet. App. 405 (1994) and Bowers v. Brown, 2 Vet. App. 675, 676 (1992), the Court held that whenever possible, examinations of skin condition should be made when most disabling (e.g. during flare-ups).  As such, if possible, the Veteran should be scheduled for a skin examination to determine the nature and severity of the Veteran's lichen simplex chronicus during an active stage.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the SSA records pertinent to the Veteran's claim(s) for Social Security disability benefits, including the decision as well as the medical records relied upon concerning the claim(s), and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

2.  The Veteran should be scheduled for a skin examination to determine the nature and severity of his service-connected lichen simplex chronicus.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's skin condition, particularly since skin conditions by their very nature tend to have active versus inactive stages.  See Ardison, 2 Vet. App. 405 (1994).  

The examination should include any diagnostic testing or evaluation deemed necessary.  All relevant evidence in the claims file must be reviewed and a thorough clinical examination conducted.  The examiner should describe the Veteran's treatment, symptoms, and the approximate percentage of exposed areas affected, as well as the approximate percentage of entire body affected by the lichen simplex chronicus.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth. 

3.  The RO/AMC should then conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


